6. 2008 discharge: EU general budget, Council (
After the vote:
It might be said we are in a significantly better position than last year, because then we did not grant discharge until November. This time, we have the opportunity to do this six months earlier, although it should be said very clearly that Parliament finally has to convince the Council, firstly, to submit documents earlier, and secondly, to submit full documentation which really does cover the reporting period in question. We have been given, for example, documents from the year before.
I think this situation - one of a certain crisis in relations between Parliament and the Council - points to the need for the European Parliament to put greater pressure on the Council concerning greater transparency over budgetary expenditure. In view of the Treaty of Lisbon in particular, which increases the role of the European Parliament, this is simply indispensable.